Citation Nr: 9916355	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  97-22 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for heart disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active duty from July 1942 to November 1944, 
June 1945 to February 1946, and January 1947 to August 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the RO, 
which denied service connection for heart disease.  

In April 1999, the veteran's sworn testimony was obtained 
before the undersigned Member of the Board, sitting at the RO 
(Travel Board hearing).  


REMAND

At his Travel Board hearing in April 1999, the veteran 
testified that he believes that his current heart disease, 
which was diagnosed on VA examination in January 1986 as 
hypertensive vascular disease, controlled by medication, is 
related to inservice treatment in February 1960.  Without 
comment as to whether the veteran's claim for service 
connection is a well-grounded one, the Board notes that 
additional preliminary development appears to be necessary 
prior to any appellate consideration of the claim on appeal.  

Service medical records show a hospital admission on January 
8, 1960 for an ill-defined syndrome manifested by 
pneumonitis, liver dysfunction, renal changes and arthritis, 
with notation of possible lupus erythematosus.  Past medical 
history was negative, in pertinent part, for rheumatic fever 
or heart murmurs.  The veteran was found to have a short 
Grade I-II systolic murmur present in the pulmonary area, and 
the P2 seemed to be split in inspiration and expiration.  It 
was felt that this was probably innocent in origin.  
Rheumatoid factor testing was negative, and a later slide 
latex test for the rheumatoid factor was noted to have been 
negative as well.  An electrocardiogram (ECG) taken on 
admission was normal except for a Q-wave which was quite 
prominent in leads III and AVF.  An apparent second ECG of 
January 9, 1960 showed a 1st degree heart block with a PR 
interval of .24 seconds and a QT of .38 seconds.  On hospital 
discharge on February 19, 1960, all ECG's were noted to have 
shown normal PR intervals, with no change over an ECG of 
December (apparently, 1959), with a Q-wave in lead III and 
AVF persisting, a small Q-wave in lead II, and notation of a 
similar ECG on hospital discharge.  

While no heart abnormalities or significant pertinent medical 
history was noted on inservice physical examination for 
retirement in March 1964, the veteran testified at his Travel 
Board hearing that in 1966, while obtaining treatment for 
another disorder not pertinent to the appeal, he was told 
that he had had a heart attack.  This treatment was 
reportedly received in 1966 while the veteran was a civilian 
employee at the base hospital located at Ft. Campbell, 
Kentucky.  At his Travel Board hearing, the veteran also 
identified other subsequently dated post-service medical 
records, the records of which appear to be located in his VA 
claims file, including records from Shaw Air Force Base 
Hospital, dated from 1979 to 1985, and Providence Hospital, 
dated from 1989 to 1992.  However, the Board is unable to 
locate any treatment records from at the base hospital at Ft. 
Campbell, Kentucky, including any records dated in 1966.  
Accordingly, the RO should request and obtain copies of any 
such available treatment record for use in the appeal.  

Additionally, by receipt of the instant Board Remand, the 
veteran is advised that he may obtain and submit copies of 
any other private medical records in support of his claim for 
service connection for heart disease.  See Robinette v. 
Brown, 8 Vet.App. 69 (1995).  

In view of the foregoing, this case is hereby REMANDED for 
the following:  

1.  After obtaining the necessary 
release(s) from the veteran, the RO 
should obtain and associate with the VA 
claims file any outstanding treatment 
records, dated from August 1964 to the 
present, from the base hospital at Ft. 
Campbell, Kentucky, as well as any other 
source identified by the veteran.  If any 
requested records are unavailable or any 
search otherwise yields negative results, 
that fact should clearly be documented in 
the claims file.  

The veteran is specifically advised that 
he may obtain and submit copies of any 
other private medical records in support 
of his claim for service connection for 
heart disease.  

2.  Upon the completion of the above 
requested development, and if deemed 
appropriate at the RO, the veteran should 
be scheduled for a VA cardiology 
examination to determine the nature, 
etiology, and date of likely onset of any 
present heart disease.  The claims folder 
must be made available to the examiner in 
connection with the examination, for use 
in the study of the case.  The service 
medical records should be reviewed, with 
particular attention to the records of 
January and February 1960 and August 
1964.  

Based on a review of the case, the 
examiner should express an opinion as to 
the medical probability that any current 
heart disease is the result of disease or 
injury in service, to include a statement 
of whether there is any nexus between any 
current heart disorder and the veteran's 
inservice treatment in January and/or 
February 1960.  All indicated testing 
should be completed.  The examiner is to 
set forth all findings and conclusions, 
along with rationale and support for the 
diagnosis entered, in a clear, 
comprehensive and legible manner, with 
reference to supporting evidence and the 
service medical records.

3.  After completion of the relevant 
development above, and after undertaking 
any additional development deemed 
warranted by the record, the RO should 
review the veteran's claim for service 
connection for heart disease on the basis 
of all pertinent evidence of record, to 
include all evidence added to the record 
since the last statement of the case, and 
with consideration of all applicable 
laws, regulations, and case law.  The RO 
should provide adequate reasons and basis 
for its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns noted 
in this REMAND.  

4.  If the benefit sought by the veteran 
continues to be denied, then he, and his 
representative, should be furnished a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
submit written or other argument in 
response thereto, before his case is 
returned to the Board for further 
appellate consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


